Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-21-00523-CV

                                    Leonardo SAENZ,
                                        Appellant

                                             v.

                                       Julia SAENZ,
                                          Appellee

                  From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 21-02-00035CVF
                        Honorable Russell Wilson, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We ORDER appellant Leonardo Saenz to pay the costs of this appeal.

      SIGNED September 14, 2022.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice